DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENT
The information disclosure statements (IDS) submitted on 21 January 2020 and 13 November 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the Examiner.

CLAIM STATUS
Claims 1-40 were originally filed.
Claims 1-40 were subject to the Restriction Requirement filed 14 October 2021.
Applicant elected Invention II (i.e., claims 21-40) without traverse in their response filed 09 February 2022.
Claims 1-20 are withdrawn from examination.
Claims 21-40 are currently pending and have been examined.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
Claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph1:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a modulator manager to: cause…” and “a signal analyzer to…” in claim 35.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  
amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 28, 30, 35, and 37 are rejected under 35 U.S.C. § 103 as being unpatentable over Subburaj et al., US 2017/0090014 (“SUBBURAJ”) in view of Schat et al., US 10,097,287 (“SCHAT”).

Re claim 21, SUBBURAJ discloses a radar circuit ([0017] – radar SOC) comprising: 
a local oscillator (LO) ([0031] - LO; 
a first transmitter coupled to the LO and configured to be coupled to a transmission network ([0032] – transmission circuitry for transmitters); 
a receiver configured to be coupled to the transmission network ([0032] – transmission circuitry coupled to receivers); 
a second transmitter coupled to the LO and coupled to the receiver via a loopback path ([0034] – internal loopback of signals generated in transmit channels to each receive channel); and 
a controller coupled to the LO, the first transmitter, the second transmitter, and the receiver ([0047] – control module), the controller to: 

cause the first transmitter to transmit the CW via the transmission network ([0032] – normal mode generating FMCW through transmit channel); 
cause the receiver to obtain a first received CW from the transmission network ([0032] – normal mode generating FMCW through transmit channel receiving reflected signal); 
set the second transmitter to adjust a phase angle of the CW to produce a modulated CW ([0034-0035] – phase shifting in test mode); 
enable a transmitter to transmit the modulated CW to a receiver via the loopback path, wherein the receiver is further to combine phase shifted signals into a combined CW ([0062-0066] – loopback path from selected transmit channel); and 
in response to obtaining the combined CW from the receiver, generate a performance characteristic of the radar circuit based on the combined CW ([0062-0066] – control module computes performance parameters).
SUBBURAJ does not explicitly disclose the controller to: enable the second transmitter to transmit the modulated CW to the receiver via the loopback path, wherein the receiver is further to combine the first received CW from the first transmitter and the modulated CW from the second transmitter into a combined CW; and in response to obtaining the combined CW from the receiver, generate a performance characteristic of the radar circuit based on the combined CW.
However, SCHAT, in the same or in a similar field of endeavor, teaches a similar radar circuit testing system comprising an operation mode in which a CW signal is generated by a local oscillator, transmitted via an antenna, and subsequently received as an echo signal, and a test mode in which a second signal is phase modulated, transmitted, and subsequently combined with the LO signal to determine a performance parameter based on the combined signal ([c.14/ll.5-22] – BIST mode to apply phase modulation on a loopback path to test the performance of the radar circuit).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the radar circuit testing system of SUBBURAJ to include the radar circuit testing features of SCHAT.  One would have been motivated to do so in order to provide error detection in a radar circuit (SCHAT at [c.10/ll.20-40]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, SCHAT merely teaches that it is well-known to employ a secondary phase modulation to a CW and combine it with a LO signal to test the performance of a radar circuit.  Since both SUBBURAJ and SCHAT disclose similar radar circuit testing systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results, namely an embodiment encompassing the scope of the claimed invention.

Re claim 23, SUBBURAJ/SCHAT renders obvious the radar circuit of claim 21, as shown above.
SUBBURAJ further discloses wherein the CW is a signal with a frequency of about seventy-seven gigahertz ([0072]).

Re claims 28/30 and 35/37, Applicant recites claim limitations of the same or substantially the same scope as that of claims 21/23, respectively.  Accordingly, claims 28/30 and 35/37 are rejected in the same or substantially the same manner as claims 21/23, respectively.  
	
Claims 22, 24-27, 29, 31-34, 36, and 38-40 are rejected under 35 U.S.C. § 103 as being unpatentable over SUBBURAJ/SCHAT in further view of Forstner, US 2012/0126821 (“FORSTNER”).

Re claim 22, SUBBURAJ/SCHAT renders obvious the radar circuit of claim 21, as shown above.
SUBBURAJ does not explicitly disclose wherein the controller is to test the radar circuit at production of the radar circuit.
However, FORSTNER, in the same or in a similar field of endeavor, teaches a similar radar circuit testing system comprising a controller to test a radar circuit at production of the radar circuit ([0038] – test during production).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the radar circuit testing KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, FORSTNER merely teaches that it is well-known to employ radar circuit testing at production.  Since both SUBBURAJ and FORSTNER disclose similar radar circuit testing systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results, namely an embodiment encompassing the scope of the claimed invention.

Re claim 24, SUBBURAJ/SCHAT renders obvious the radar circuit of claim 21, as shown above.
SUBBURAJ does not explicitly disclose wherein the performance characteristic includes a compression point of the receiver.
However, FORSTNER, in the same or in a similar field of endeavor, teaches a similar radar circuit testing system wherein a performance characteristic includes a compression point of the receiver ([0029] – compression point).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the radar circuit testing system of SUBBURAJ to include the radar circuit testing features of FORSTNER.  One KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, FORSTNER merely teaches that it is well-known to employ radar circuit testing for a particular performance characteristic.  Since both SUBBURAJ and FORSTNER disclose similar radar circuit testing systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results, namely an embodiment encompassing the scope of the claimed invention.

Re claim 25, SUBBURAJ/SCHAT/FORSTNER renders obvious the radar circuit of claim 24, as shown above.
SUBBURAJ further discloses wherein the controller is to transmit a status signal to a device to cause the device to act on the radar circuit based on a quality of the performance characteristic ([0044] – threshold for notification).




Re claim 26, SUBBURAJ/SCHAT/FORSTNER renders obvious the radar circuit of claim 25, as shown above.
SUBBURAJ does not explicitly disclose wherein when the status signal indicates that the radar circuit is to be removed from production, the device is to remove the radar circuit from production.
However, FORSTNER, in the same or in a similar field of endeavor, teaches a similar radar circuit testing system wherein when a status signal indicates that the radar circuit is to be removed from production, a device is to remove the radar circuit from production ([0038] – remove for debugging).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the radar circuit testing system of SUBBURAJ to include the radar circuit testing features of FORSTNER.  One would have been motivated to do so in order to provide a greater degree of safety system verification (FORSTNER at [0038]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, FORSTNER merely teaches that it is well-known to employ testing and remediation during production.  Since both SUBBURAJ and FORSTNER disclose similar radar circuit testing systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results, namely an embodiment encompassing the scope of the claimed invention.
Re claim 27, SUBBURAJ/SCHAT/FORSTNER renders obvious the radar circuit of claim 25, as shown above.
SUBBURAJ does not explicitly disclose wherein the quality of the performance characteristic is based on a threshold value corresponding to a value of the compression point.
However, FORSTNER, in the same or in a similar field of endeavor, teaches a similar radar circuit testing system wherein the quality of a performance characteristic is based on a threshold value corresponding to a value of the compression point ([0038] – compression point measurement).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the radar circuit testing system of SUBBURAJ to include the radar circuit testing features of FORSTNER.  One would have been motivated to do so in order to provide a greater degree of safety system verification (FORSTNER at [0038]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, FORSTNER merely teaches that it is well-known to employ testing for a particular performance characteristics.  Since both SUBBURAJ and FORSTNER disclose similar radar circuit testing systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results, namely an embodiment encompassing the scope of the claimed invention.
Re claim 29, Applicant recites claim limitations of the same or substantially the same scope as that of claim 22.  Accordingly, claim 29 is rejected in the same or substantially the same manner as claim 22.  

Re claims 31-34, Applicant recites claim limitations of the same or substantially the same scope as that of claims 24-27, respectively.  Accordingly, claims 31-34 are rejected in the same or substantially the same manner as claims 24-27, respectively.

Re claim 36, Applicant recites claim limitations of the same or substantially the same scope as that of claim 22.  Accordingly, claim 36 is rejected in the same or substantially the same manner as claim 22.  

Re claims 40, 38, and 39, Applicant recites claim limitations of the same or substantially the same scope as that of claims 24-26, respectively.  Accordingly, claims 40, 38, and 39 are rejected in the same or substantially the same manner as claims 24-26, respectively.
ADDITIONAL PRIOR ART
The Examiner would like to make Applicant aware of prior art references, not relied upon in this action, but pertinent to Applicant’s disclosure.  They are as follows:
US 2016/0266239, Pavao-Moreira et al. – radar system with saturation detection.
US 10,284,236, Trotta – self testing RF device.
US 2016/0334503, Ginsburg et al. – transceiver testing system.
US 2016/0266239, Schat et al. – BIST for radar receiver.
US 2017/0090015, Breen et al. – multi-chip transceiver testing in radar system.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
https://ppair-my.uspto.gov/pair/PrivatePair. 


Respectfully, 


/Thomas M Hammond III/Primary Examiner, Art Unit 3648


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP § 2181, subsection I